DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 9 are objected to because of the following informalities:  
In claim 1, line 15-16 change “a second refractive index that is less that the first refractive index” to “a second refractive index that is less than the first refractive index”.
In claim 9, add a period to the end of the claim limitation following “ink”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10, lines 11-12 recite “the teeth whitening material contacts the teeth whitening material and the front surface of the cover lens plate”, it is unclear how the teeth whitening material can contact itself as recited in the limitation. For the purpose of examination, the limitation is interpreted as the teeth whitening material contacting the facial surfaces of the teeth 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15-16 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Vermeulen et al (US 2020/0008915).
In regard to claim 15, Vermeulen discloses a method of whitening facial surfaces of teeth (see par 32, which discloses the invention relating to the illumination of teeth for teeth whitening) comprising:
a) applying a teeth whitening material (par 46 discloses the application and sealing of a dental substance which can be a teeth whitening gel) having a third refractive index (a refractive index being a material property which is inherent to all materials) to at least one of the facial surfaces of the teeth or an oral treatment device (par 27 discloses the application of a dental substance within a space defined by an optically transparent element sealing a buccal side of the teeth), the oral treatment device (100) comprising: a lamp (body part 105) comprising one or more light emitters (one or more light sources 213), a first layer (light guide 203) having a first refractive index (light guide 203, see par 52 which discloses the light guide having a refractive index), and second layer (optically transparent element 101) having a second refractive index 
b) positioning the oral treatment device (100) adjacent the facial surfaces of the teeth (see figures 2A-B); and 
c) activating the lamp so that the one or more light emitters generate light that passes through, in succession, the first layer, the second layer, and the teeth whitening material (see figures 2A-B which show a light beam passing through the light guide and optically transparent element, par 53 discloses the activation of the light source to pass through the mouthpiece and par 27 discloses the placement of the dental substance in a place which would be in the path of the light beams).
In regard to claim 16, Vermeulen further discloses c), the first layer and the second layer are in contact with one another (see figures 2A-B and par 52) and the second layer is in contact with the teeth whitening material par 27 as set forth above discloses the surface of the teeth and the cover lens plate defining a surface for the applied dental substance).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 4-5, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Vermeulen et al in view of Demarest et al (US 2017/0173357).
In regard to claim 1, Vermeulen an oral treatment system comprising: 
an oral treatment device  (see figure 1-4) comprising:
 a control circuit (printed circuit boards disclosed in par 72); 
an intraoral mouthpiece (mouthpiece 100) comprising: 
a lamp (body part 105), the lamp (105) comprising a lamp lens plate formed of a material having a first refractive index (light guide 203, see par 52 which discloses the light guide having a refractive index); and
 a cover lens plate (optically transparent element 101) overlying the front surface of the sheet body of the lamp and being adjacent the lamp lens plate so that a lamp-cover interface is formed between the lamp lens plate and the cover lens plate (see figures 2A-B), the cover lens plate (101) being formed of a material having a second refractive index that is less that the first refractive index (par 52 discloses the light guide 203 having a refractive index which is higher than the refractive index of the optically transparent element 101); and 
wherein upon the lamp being activated, light generated by the plurality of light emitters passes though the lamp lens plate and the cover lens plate prior to exiting the oral treatment device (par 58-59 and 71 disclose the light wave flowing through the lamp lens plate and the cover lens plate prior to exiting the oral treatment device).

However, Demarest teaches a control circuit (200) with a power source (201), an intraoral mouthpiece (101) having a lamp (300 A or B) being operably coupled to the power source (par 61 discloses the lamp being connected to the power source), and the lamp comprising a sheet body (flexible sheet body 301) and a plurality of light emitters (304 A-B) embedded within the sheet body(par 87 and figure 19), the sheet body (301) comprising a lamp lens plate (lens plate 309A)  forming a front surface of the flexible sheet body (see figures 17-19)  in an intraoral mouthpiece of a treatment device (par 51) for the purpose of enabling modification of the mouthpiece to best fit the dentition of the user (par 86). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Vermeulen to have a power source connected to the control circuit in the oral treatment device, wherein the intraoral mouthpiece’s lamp is operably coupled to the power source, and the lamp comprising a sheet body and a plurality of light emitters embedded within the sheet body, the sheet body comprising the lamp lens plate forming a front surface of the flexible sheet body as disclosed by Demarest for the purpose of enabling modification of the mouthpiece to best fit the dentition of the user. 
In regard to claims 4-5, Vermeulen/Demarest disclose the claimed invention as set forth above in claim 1, but fails to specifically disclose materials which the first refractive index is in a range of 1.6 to 1.8 and the second refractive index is in a range of 1.45 to 1.65 and/or the first In re Leshin, 125 USPQ 416.
In regard to claim 9, Vermeulen/Demarest disclose the claimed invention as set forth above in claim 1. Demarest further teaches the sheet body of the lamp (301) further comprises a reflective substrate layer (reflective layer 310), and wherein the plurality of light emitters (340) are embedded within the sheet body between the lamp lens plate and the reflective substrate layer (see figure 19 and par 88), and wherein the plurality of light emitters  (340) are light emitting diodes printed with an electrically conductive ink (par 89) to enable a compact and flexible lamp for the intraoral mouthpiece.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Vermeulen et al in view of Demarest et al as applied to claim 1 above, as evidenced by Galiatsatos et al (Chapter 50; NPL).
In regard to claims 2 and 3, Vermeulen/Demarest disclose the claimed invention as set forth above in claim 1. Vermeulen further discloses a ratio of the second refractive index to the first refractive index is at least 0.8:1 /0.9:1 (where the material of the lamp lens plate which is a first refractive index is the light guide material 203 made of polymethylmethacrylat  and the cover lens plate which is made of a material having the second refractive index is the optically transparent element 101 made of silicone as disclosed in par 52, where the evidence of Table .
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Vermeulen et al in view of Demarest et al as applied to claim 1 above, and further in view of Cinader JR et al (US 2020/0093576).
In regard to claim 6, Vermeulen/Demarest disclose the claimed invention as set forth above in claim 1, Vermeulen further discloses an oral treatment material for use with the oral treatment device that couples the cover lens plate and an oral surface to be treated (par 27 discloses the application of an applied dental substance which attaches to the defined optically transparent element).
Vermeulen/Demarest fails to disclose the oral treatment material having a third refractive index that is less than the second refractive index.
However, Cinader teaches an oral treatment material (aqueous liquid 108) having a third refractive index which is greater than 1.3 (par 152) in a dental appliance (see figure 1) for the purpose of enhancing the optical properties of a system by reducing glare and reflectance at the surface of a patient’s teeth during treatment (par 240).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Vermeulen/Demarest to modify the oral treatment material having a third refractive index that is greater than 1.3 as set forth by Cinader for the purpose of enhancing the optical properties of a system by reducing glare and reflectance at the surface of a patient’s teeth.
 third refractive index being less than the second refractive index.
In regard to claims 7-8, Vermeulen/Demarest/Cinader disclose the claimed invention as set forth above in claim 1. Demarest further teaches the light emitted by the plurality of light emitters has wavelength in a range of 400 nm to 420 nm (par 87 discloses the wavelength range between 405 nm to 415 nm) for the reason set forth above. 
Claim 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Vermeulen et al in view of Cinader JR et al as evidenced by Galiatsatos et al.
In regard to claim 10, Vermeulen discloses a method of whitening facial surfaces of teeth (see par 32, which discloses the invention relating to the illumination of teeth for teeth whitening) comprising:
 a) applying a teeth whitening material (par 46 discloses the application and sealing of a dental substance which can be a teeth whitening gel) having a third refractive index (a refractive index being a material property which is inherent to all materials) to at least one of the facial surfaces of the teeth or a front surface of a cover lens plate of an oral treatment device (par 27 
a lamp (105) comprising one or more light emitters (one or more light sources 213) and a lamp lens plate (light guide 203), the lamp lens plate (203) formed of a material having a first refractive index (light guide 203, see par 52 which discloses the light guide having a refractive index); and the cover lens plate (optically transparent element 101) overlying the lamp lens plate (203) so that a lamp-cover interface is formed between the lamp lens plate and the cover lens plate (see figure 2A-B and par 52), the lamp lens plate being formed of a material having a second refractive index that is less that the first refractive index (par 52 discloses the light guide 203 having a refractive index which is higher than the refractive index of the optically transparent element 101); 
b) positioning the oral treatment device (101) adjacent the facial surfaces of the teeth so that the teeth whitening material contacts the teeth whitening material and the front surface of the cover lens plate (par 27 as set forth above discloses the surface of the teeth and the cover lens plate defining a surface for the applied dental substance and figures 2A-B show the attachment of the mouthpiece 101 to the teeth); and
 c) activating the lamp so that the one or more light emitters generate light that passes through the lamp lens plate, the cover lens plate, and the teeth whitening material (see figures 2A-B which show a light beam passing through the .light guide and optically transparent element, par 53 discloses the activation of the light source to pass through the mouthpiece and par 27 discloses the placement of the dental substance in a place which would be in the path of the light beams). 
 third refractive index being less than the second refractive index. 
However, Cinader teaches an oral treatment material (aqueous liquid 108) having a third refractive index which is greater than 1.3 (par 152) in a dental appliance (see figure 1) for the purpose of enhancing the optical properties of a system by reducing glare and reflectance at the surface of a patient’s teeth during treatment (par 240).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Vermeulen to modify the oral treatment material having a third refractive index that is greater than 1.3, as set forth by Cinader for the purpose of enhancing the optical properties of a system by reducing glare and reflectance at the surface of a patient’s teeth.
Vermeulen discloses a first and second refractive index  (where the material of the lamp lens plate which is a first refractive index is the light guide material 203 made of polymethylmethacrylat  and the cover lens plate which is made of a material having the second refractive index is the optically transparent element 101 made of silicone as disclosed in par 52, where the evidence of Table 50.1 of Galiatsatos discloses polymethylmethacrylat having a refractive index of 1.56 and silicone having a refractive index of 1.419) and Cinader teaches a third refractive index of greater than 1,3, which results in the modification of the third refractive index achieves the claim limitation of the third refractive index being less than the second refractive index.
In regard to claim 11, Vermeulen further discloses during step c) the light passes through the lamp lens plate, the cover lens plate, and the teeth whitening material sequentially (see figures 2A-B where the light beam passes through the light guide 203, the optically transparent 
In regard to claim 12, Vermeulen/Cinader disclose the claimed invention as set forth above in claim 10. Vermeulen further discloses a ratio of the second refractive index to the first refractive index is at least 0.8:1 (where the material of the lamp lens plate which is a first refractive index is the light guide material 203 made of polymethylmethacrylat  and the cover lens plate which is made of a material having the second refractive index is the optically transparent element 101 made of silicone as disclosed in par 52, where the evidence of Table 50.1 of Galiatsatos discloses polymethylmethacrylat having a refractive index of 1.56 and silicone having a refractive index of 1.419 would result in a ratio of 0.91 which is above those recited in the claim). In view of the teaching of Cinader, as set forth above, the desired third refractive index is above 1.3. As Vermeulen discloses a second refractive index being 1.49, as such the claim limitation of a ratio of the third refractive index to the second refractive index is at least 0.8:1 is achieved (1.31/1.49=0.87).
In regard to claim 13, Vermeulen/Cinader disclose the claimed invention as set forth above in claim 10. Vermeulen/Cinader fails to specifically disclose materials which the first refractive index is in a range of 1.6 to 1.8, the second refractive index is in a range of 1.45 to 1.65 and the third refractive index is in a range of 1.3-1.5.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select a known material with the first refractive index is in a range of 1.6 to 1.8, the second refractive index is in a range of 1.45 to 1.65 and the third refractive index is in a range of 1.3-1.5, since it has been held to be within the general skill of a worker in the art to select a known In re Leshin, 125 USPQ 416.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Vermeulen et al in view of Cinader JR et al as evidenced by Galiatsatos et al as applied to claim 10 above, and further in view of Demarest et al.
In regard to claim 14, Vermeulen/Cinader disclose the claimed invention as set forth above in claim 10. Cinader teaches the use of a source light wavelength between 400-750 nm (par 29), but Vermeulen/Cinader fails to specifically disclose the wavelength in the range of 400 nm to 420 nm. 
However, Demarest teaches a light source with a wavelength in range of 400 nm to 420 nm (par 87 discloses a wavelength between 405 nm to 415 nm) in an oral treatment device (par 3) for the purpose of achieving a desired whitening treatment (par 50). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the light source wave length range of Vermeulen/Cinader to be between 400 nm to 420 nm as disclosed by Demarest for the purpose of achieving a desired whitening treatment. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached references cited page. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNEL N BELK whose telephone number is (571)272-9671.  The examiner can normally be reached on Mon. -Fri. 9:00 am - 3:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.N.B./Examiner, Art Unit 3772                                                                                                                                                                                                        
/JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772